Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 7/1/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 7, 10, 13, 16, 19 has/have been amended;
Claim(s) 2-3, 9, 11-13, 18, 20 is/are cancelled;
Claim(s) 21-23 is/are new;
Claim(s) 1, 4-8, 10, 13-17, 19, 21-23 is/are presently pending.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 112 rejection(s) from the previous office action.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 101 rejection(s) from the previous office action.

Response to Arguments
With regard to claim rejections under 35 USC 102 and/or 103, Applicant’s arguments have been fully considered but are not persuasive; see new claim mapping for amended limitations below. Applicant argues on p. 9 of remarks that “Rosenfeld is silent with regard to what is considered in this algorithm as well as the predicted treatments for acute pancreatitis”. After review, this is not persuasive because Rosenfeld teaches generally taking in physiological data to create inferences for diagnosis of various potential disease states and the appropriate treatments. Rosenfeld specifically teaches that acute pancreatitis is one of the disease states that the Rosenfeld teaching can be used for (Table 1 “Acute pancreatitis diagnosis and treatment”; [0039] “Acute Pancreatitis”). It is noted that while Rosenfeld teaches at a general level physiological measurements/tests, the instant claim recitations of the steps performed for “acute pancreatitis” are broad enough via the Markush recitation(s) that Rosenfeld’s general teachings would still read on the claim(s); see claim mapping below.
Applicant should note that Rosenfeld teaches that the acute pancreatitis algorithms are guidelines ([0039]; claim 3; claim 23) to provide standardized care across patients ([0122]). For the sake of compact prosecution, Applicant should consider whether this is a teaching that standard guidelines for acute pancreatitis diagnosis and treatment as known in the art is to be used for Rosenfeld since this would be the analysis the Examiner would need to perform if/should the instant claims be amended to recite specific physiological measurements and treatments for acute pancreatitis that are not explicitly taught by Rosenfeld.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 10, 13, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenfeld (US 20060271407 A1; 11/30/2006; cited in previous office action).
Regarding claim 1, Rosenfeld teaches a severity calculator system ([0008]; [0102]-[0103]) for performing at least one patient intervention for acute pancreatitis (Table 1 “Acute pancreatitis diagnosis and treatment”), comprising: 
a device (Fig. 1, 105; Fig. 2);
a processor ([0078] “computer”); and 
a non-transitory processor readable storage medium containing instructions executable by the processor ([0078] “computer”) to: 
determine a patient state machine by collecting and transforming one or more of patient static measurements and patient dynamic measurements (note: instant claim recitation interpreted in light of instant specification [0035]; Rosenfeld Fig. 6A-6D; [0027]; [0081]; [0098]; [0102]),
determine a patient avatar, the patient avatar being substantially derived from at least one of a patient archetype model and a patient model (note: instant claim recitation interpreted in light of instant specification [0034]; Rosenfeld [0015]; [0021]; [0066] “predictive model”; [0086]-[0087]; [0089] the thresholds of the reference are patient-specific and disease-specific),
instruct the device to perform at least one test associated with acute pancreatitis (Table 1 “Acute pancreatitis diagnosis and treatment”; [0081]; [0083] “orders”; [0098] “alert may also comprise instructions for specific tests to be run on the monitored patient”; [0105]) including a measurement of blood pressure, respiratory rate ([0101] “respiratory measures”), heart rate, serum electrolyte levels, blood urea nitrogen levels, blood creatinine levels, arterial blood gas levels, pH, pulse oximetry, imaging, blood cell count, urine output, fecal output, body temperature, blood sugar measurements, liver injury test, lipid profiles, serum protein levels, albumin levels, hormone levels, metabolome levels, and secretion levels,
determine the trajectory of a patient ([0020]-[0021] “predictive of a change in a patient’s condition”), wherein: 
the trajectory of the patient is one or more of towards a healthy state, towards organ failure, and towards the acute pancreatitis (Table 1 “Acute pancreatitis diagnosis and treatment”; [0039] “Acute Pancreatitis”; [0102]-[0103]), and 
the trajectory of the patient is computed by a patient trajectory predictor ([0008]; [0103]), and 
determine and output at the least one patient intervention that, when the patient intervention is performed, leads to homeostasis of a patient ([0015] “treatment plan”; [0038]; [0086] “whether a patient’s condition is deteriorating … an intervention order”; Table 1; it is inherent that any treatment/intervention of a disease/disorder’s goal is to achieve homeostasis of the patient), wherein the at least one patient intervention includes one or more of taking no action with respect to the patient ([0103] “withhold or discontinue the application of resources”), administering normal saline solution, administering dextrose solution, administering Ringer's lactate solution, administering albumin, administering plasma, or administering a solution of electrolytes.
Claim 10 is rejected under substantially the same basis as claim 1 above.
Claim 19 is rejected under substantially the same basis as claim 1 above. Note that Rosenfeld teaches performing at least one patient intervention ([0081]; [0083] “orders”; [0098] “alert may also comprise instructions for specific tests to be run on the monitored patient”; [0103] “withhold or discontinue the application of resources”; [0105]).
Regarding claim 4, Rosenfeld teaches wherein the instructions further cause the processor to choose an intervention and communicate with an infusion device (Table 1 “Infusion pump administration treatment”).
Claim 13 is rejected under substantially the same basis as claim 4 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6, 8, 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenfeld as applied to claims 1, 10 above, in view of Tamano (US 20210042700 A1; Filed 11/29/2018; cited in previous office action).
Regarding claim 5, Rosenfeld does not teach wherein the instructions further cause the processor to compute a prediction error. Note that Rosenfeld teaches validating the system to actual outcome vs predicted outcome ([0008]; [0103]). However, Tamano teaches in the same field of endeavor ([0002]) wherein the instructions further cause the processor to compute a prediction error (Fig. 1-2B; [0023]; [0094]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Rosenfeld to include this feature as taught by Tamano because this enables improvement of the predictive model ([0094]; Fig. 7).
Claim 14 is rejected under substantially the same basis as claim 5 above.
Regarding claim 6, the combination of Rosenfeld and Tamano teaches wherein the prediction error includes one or more of a mean square error, a sum of squared errors, a t-statistic, or a rule-based output (Tamano [0045]-[0050]; [0088]; [0094]).
Claim 15 is rejected under substantially the same basis as claim 6 above.
Regarding claim 8, in the combination of Rosenfeld and Tamano, Tamano teaches wherein the instructions further cause the processor to change the patient avatar based on the computed prediction error (Fig. 7; [0088]). 
Claim 17 is rejected under substantially the same basis as claim 8 above.
Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenfeld and Tamano as applied to claims 5, 14 above, and further in view of Nakano (US 20180350069 A1; Filed 11/3/2017; cited in previous office action).
Regarding claim 7, the combination of Rosenfeld and Tamano does not teach wherein the prediction error is only based on a most recently predicted time point. Note that Tamano does teach using only data indicating the predicted value for error calculation ([0060]). However, Nakano teaches in the same field of endeavor ([0001]-[0002]) wherein the prediction error is only based on a most recently predicted time point ([0003] “error of the last prediction”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Rosenfeld and Tamano to include this feature as taught by Nakano because this enables improvement of the model ([0003]).
Claim 16 is rejected under substantially the same basis as claim 7 above.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenfeld as applied to claims 1, 10, 19 above, in view of Chbat (US 20100332249 A1; 12/30/2010).
Regarding claim 21, Rosenfeld does not teach wherein the patient model comprises at least one submodel selected from a renal model, a liver model, a cardiovascular model, a gastrointestinal model, a nervous system model, an endocrine model, an immune model, a complement model, a kinin model, a fibrinolysis model, a feeding model, and a fluid compartment model. However, Chbat teaches in the same field of endeavor (Abstract; [0008]-[0009]) wherein the patient model comprises at least one submodel ([0025]; [0037]; claim 15) selected from a renal model (claim 15), a liver model, a cardiovascular model ([0037] “cardiovascular”; claim 15), a gastrointestinal model, a nervous system model ([0025] “nervous system”), an endocrine model (claim 15), an immune model, a complement model, a kinin model, a fibrinolysis model, a feeding model, and a fluid compartment model. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Rosenfeld to include these features as taught by Chbat because this enables improved patient modeling leading to improved decision making ([0026]).
Claim 22 is rejected under substantially the same basis as claim 21 above.
Claim 23 is rejected under substantially the same basis as claim 21 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792